DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1 and 20, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Nam et al. (8,674,494), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Specifically Fig. 12 and the associated description) a stack package comprising: a package substrate (3); a sub-package (7/61) mounted on the package substrate (3) 5using first connection bumps (41A) and second connection bumps (42A); a first stack (10) of second semiconductor dies (11/12/13/14) stacked on the fan- out sub-package (7/61); a second stack (20) of third semiconductor dies (21/22/23/24) stacked on the second semiconductor dies (11/12/13/14);  10first bonding wires (43) connected to the second semiconductor dies (11/12/13/14); and second bonding wires (45) connected to the third semiconductor dies (21/22/23/24), wherein the package substrate (3) comprises: 15first wire bond fingers (33) connected to the first bonding wires (43); second wire bond fingers (35) connected to the second bonding wires (45); first bump bond fingers (31A) to which the first connection bumps (412A) are connected; and 20second bump bond fingers (32A) to which the second connection bumps (42A) are connected, and an outer encapsulating layer (59) embedding the first and 
Nam et al., however, fail to teach, among others, at least: a) the fan-out sub-package comprising: an encapsulating layer embedding a first semiconductor die; first redistributed line (RDL) patterns extending from a 39PA3811-0 surface of the first semiconductor die and connecting to the first connection bumps disposed on a bottom surface of the encapsulating layer; and second RDL patterns extending from the surface of the first 5semiconductor die and connecting the first semiconductor die to the second connection bumps disposed on the bottom surface of the encapsulating layer, as recited in claim 1; and b) dummy bumps disposed between the first connection bumps and the second connection bumps to structurally support the fan-out 5sub-package, wherein the fan-out sub-package comprises: an encapsulating layer embedding a first semiconductor die; first redistributed line (RDL) patterns extending from a surface of the first semiconductor die and connecting to the first 10connection bumps disposed on a bottom surface of the encapsulating layer; and second RDL patterns extending from the surface of the first semiconductor die and connecting the first semiconductor die to the second connection bumps disposed on the bottom surface of 15the encapsulating layer, as recited in claim 20; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-19, depend on claims 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 5, 2021